Title: To Thomas Jefferson from William Rogers, 24 February 1806
From: Rogers, William,Staughton, William
To: Jefferson, Thomas


                        
                            
                            
                                Illustrious and revered fellow citizen,
                            Philadelphia, Feby. 24th. 1806.
                        
                        Forgive us this intrusion. From that spirit of benevolence which animates your writings and your private and
                            public life, we are convinced, that the melioration of wretchedness and the advancement of felicity in man, whether
                            civilized or rude, engage your laborious and incessant exertions. Nor will such exertions lose their reward. By the
                            merchant on the Ocean, the husbandman in the field and the Indian in the wilderness the name of Jefferson will be long and with pleasure repeated.
                        Could we suppose the flow of your philanthopy, susceptible of obstruction from the interference of continents
                            or Oceans, we should not have ventured to address you. From the
                            preceding pages you will learn that the beneficence of our citizens is solicited for the purpose of diminishing the
                            miseries and improving the understandings of eastern Indians. The mission at Serampore is a baptist
                            mission: supported chiefly by a denomination whose oppressions have made the pulse for civil liberty beat strong in their
                            bosoms, and who in you, Sir, have found a faithful and generous friend.
                        From the publicity of your station, we cannot doubt but that solicitations for the exercise of your
                            beneficence are frequent. We wish not to impose a burden on benevolence: but, Sir, if from the sources divine providence
                            has placed under your controul, your convenience and friendship can spare a small sum towards the great design, it will be
                            received with the liveliest gratitude. With the largest wishes for the increase of your temporal and everlasting felicity,
                            We are, Yr obedient & very respectful fellow citizens
                        
                            Wm. Rogers.
                            Wm. Staughton.
                        
                    